NOTE: This order is n0nprecedentia1.

United States Court of Appeals
for the Federal Circuit

PA ADVISORS, LLC,
Plaintiff-Appellee,

V.

GOOGLE, INC. AND YAHOO! INC.,
Defendants-Appellees,

V.

JONATHAN LEE RICHES,
Movant-Appellant. '

2012-1448

Appeal from the United States District Court~for the

Eastern District of Texas in case no. 07-CV-0480, Judge

David F0ls0m.

ON MOTION

ORDER

Yahoo! Inc. moves to withdraw William C. Rooklidge

and substitute Jennifer Halt0m Doan as principal coun-

sel.

Upon consideration there0f,

PA ADVISORS, LLC V. GOOGLE, INC. 2

IT Is ORDERED THAT:

The motion is granted. Jennifer Haltom Doan should
promptly file a new entry of appearance.

FoR THE CoURT

AUG 2 9 ?W /S/ Jan H@rbaly
Date J an Horbal_y
Clerk

ccc Jonathan Lee Riches
Charles K. Verhoeven, Esq.
Jennifer Haltom Doan, Esq.

Elizabeth Stoebner Wiley, Esq. 03 mg  g:gg
THE FEDERAL C\RCU|T

s21
. AUG 29 2012

JAN HUHBALY
C|.ERK